Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  153652 (94)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  MICHAEL S. SHERMAN, D.O., P.C., d/b/a                                                                   Kurtis T. Wilder,
  PHYSICIAN EYE CARE ASSOCIATES OF                                                                                    Justices
  GARDEN CITY, and MICHAEL S.
  SHERMAN, D.O.,
            Plaintiffs/
            Counterdefendants-Appellees,
  v                                                                 SC: 153652
                                                                    COA: 320689
                                                                    Wayne CC: 08-014212-CK
  SHIRLEY T. SHERROD, M.D., P.C. and
  SHIRLEY T. SHERROD, M.D.,
             Defendants/
             Counterplaintiffs/Third-
             Party Plaintiffs-Appellants,
  and
  GARDEN CITY HOSPITAL,
           Third-Party Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 31, 2017
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2017
         t0906
                                                                               Clerk